—Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered August 2, 1994, which, inter alia, terminated respondent’s parental rights to the subject child upon a finding of mental illness, unanimously affirmed, without costs.
The evidence is clear and convincing that respondent mother has suffered from severe mental illness for more than 30 years characterized by a recurring cycle of psychiatric hospitalizations, sometimes for extended periods of time, and that she has functioned at only a marginal level throughout her entire adult life. Since respondent is simply incapable of adequately caring for her child at the present time and has offered no evidence that there is any prospect that she will be capable of doing so in the foreseeable future, Family Court properly granted the petition to terminate her parental rights (see, Matter of Chuckie Douglas M., 188 AD2d 280). Concur—Wallach, J. P., Rubin, Mazzarelli and Andrias, JJ.